UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): February [5], 2015 Orchid Island Capital, Inc. (Exact name of Registrant as specified in its charter) Maryland 001-35236 27-3269228 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 3305 Flamingo Drive, Vero Beach, Florida 32963 (Address of principal executive offices) (Zip code) (772) 231-1400 (Registrant’s telephone number including area code) Not Applicable (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. Regulation FD Disclosure. On January 27, 2015, Orchid Island Capital, Inc. (the “Company”) announced that it would conduct an investor and analyst day at its offices in Vero Beach, Florida on Thursday, February 5, 2015. A copy of the presentation slides is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference in its entirety. Item 9.01.Financial Statements and Exhibits (d)Exhibits ExhibitNo. Description Orchid Island Capital, Inc. Presentation Slides SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ORCHID ISLAND CAPITAL, INC. Date: February [5], 2015 By: /s/ Robert E. Cauley Name: Robert E. Cauley Title: Chairman and Chief Executive Officer INDEX TO EXHIBITS Exhibit No. Description Orchid Island Capital, Inc. Presentation Slides
